Name: 77/304/EEC: Commission Decision of 15 April 1977 on the implementation of the reform of agricultural structures in the Kingdom of the Netherlands pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  agricultural policy;  agricultural structures and production;  economic policy;  Europe
 Date Published: 1977-04-27

 Avis juridique important|31977D030477/304/EEC: Commission Decision of 15 April 1977 on the implementation of the reform of agricultural structures in the Kingdom of the Netherlands pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the Dutch text is authentic) Official Journal L 103 , 27/04/1977 P. 0027 - 0027COMMISSION DECISION of 15 April 1977 on the implementation of the reform of agricultural structures in the Kingdom of the Netherlands pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the Dutch text is authentic) (77/304/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Whereas on 3 February 1977 the Government of the Netherlands notified, pursuant to Article 17 (4) of Directive 72/159/EEC, the fixing of the comparable income for 1977 within the meaning of Article 4 of the abovementioned Directive; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned communication, the existing provisions in the Netherlands for the implementation of Directive 72/159/EEC, which form the subject of Commission Decisions 75/7/EEC (2), 75/645/EEC (3), 76/483/EEC (4), 76/699/EEC (5) and 77/108/EEC (6), continue to satisfy the conditions for financial contribution by the Community towards common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the fixing of the comparable income for 1977 meets the requirements of Directive 72/159/EEC, and in particular Article 4 (1) thereof; Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Having regard to the fixing of the comparable income for 1977, the provisions for the implementation of Directive 72/159/EEC in the Netherlands continue to satisfy the conditions for a Community financial contribution towards common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 15 April 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 2, 4.1.1975, p. 32. (3)OJ No L 286, 5.11.1975, p. 19. (4)OJ No L 138, 26.5.1976, p. 20. (5)OJ No L 236, 27.8.1976, p. 33. (6)OJ No L 33, 4.2.1977, p. 30.